Title: To Thomas Jefferson from Robert Williams, 18 March 1806
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            Washington Mississippi TerritoryMarch 18th. 1806.
                        
                        Your favour of the 10th. Ulto. has been recieved—I am sorry our situation with Spain continues eventual—It is
                            to be regretted that a small strip of Country between this and the Territory of Orleanes is possessed by a foreign power,
                            it has and will continue to prevent the population of this Territory and in that part too, the most inviting, and which holds
                            out the greatest advantages to the tillers of the Soil—The line of Demarkation averaging about fifty miles distant from
                            the lakes strikes along about the head navigation of those five
                            little Rivers that fall into the lakes, about which and above the Country becomes high, clean and free from Swamps well
                            watered and the Land generally of an excellent quality, some of it extremely fertile, level and a light Soil of course
                            better for the growing the great Article of this Country, Cotton, than the heavy cane Land near the Mississippi which is
                            broken and not as well watered.
                        By the way of those Rivers and the Lakes produce can be carried to Orleans or Mobile in two or three days,
                            and a return made with almost the same facility and expedition, indeed had we this Country most of the goods brought to
                            Natchez would come this way because they could be landed in two days and many times in from Ten to Twenty four hours
                            within fifty or sixty miles of Natchez making their place of destination in four or five days instead of Twenty five and
                            Thirty.—As to the People in that part of Florida, to which I have alluded, they are well disposed towards us, and more
                            anxious to come under the American Government than it is possible to concieve, unless you were among them, indeed
                            including the Amite Country and Eastwardly the Population consists principally of Americans who have gone to the Country
                            within a few years, with a view to the expected change of Government—If our right to this Country is to be obtained by
                            force, not a man need be carried into the Country, for the purpose, it will be enough for an Officer of our Government to
                            enter and proclaim the intention with assurances of the Ultimate protection of the United States and the work will be
                            done—I have just passed through this Country by different Routes to and from New Orleans (having a few days leisure from
                            the Board.)
                        I shall determine within a few days whether I go to North Carolina shortly—you and Mr Gallatin may rely I
                            will not leave my Post so as to jeopardize the public interest, either as regards the Land business or my Office as
                            Governor, although my inducements to go are great and Should I go my Stay shall be short and will return so as to meet any
                            necessity for my presence.
                        I am now constrained to break silence on a subject, which I am sure is not more disagreeable to me, than it
                            will be mortifying to you—It is as to the Conduct of Mr Vacheré one of the Commissioners for the Western district of the
                            Territory of Orleans, he is almost daily drunk, even keeps the bottle by him of a night—as also is the agent Mr
                            Macgruder—and with those people among whom they are sent the effect of such conduct is very powerful—they judge of our
                            Government—their opinions are formed and their confidence in it increased or diminished in proportion to the appearance
                            and conduct of the Public Characters Sent among them—Mr Vacheré Spent a few days at this Place and Natchez last fall on
                            his Way, during which time his conduct was pretty much as above described, but I hoped it was occasioned only by the
                            over flowings of a young and generous mind grateful for those attentions and Civilities which the people of this Country
                            are lous of Shewing to Strangers—especially Public Characters—but if
                            this was the case it took such hold as to continue, and has turned him (as I am informed) by all those who have been over
                            to the Board to a Brute in Point of deportment.
                        The people in that Country can be made to beleive, that the Executive was not acquainted with his Character
                            previous to his appointment, but they will not believe he can continue uninformed of his conduct since and whilst acting as
                            a public Officer of the Government—This I have thought it my duty to inform you, and I have no doubt you will informed by
                            others.
                        I am with great respect and consideration yrs.
                        
                            Robert Williams
                            
                        
                    